                Case 18-11625-LSS               Doc 518      Filed 01/21/20         Page 1 of 18




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11

TINTRI,INC.,'                                              ) Case No.: 18-11625(KJC)

                                      Debtor.              )
                                                              Objection Deadline: February 11, 2019 at 4:00 p.m.
                                                                     Hearing Date: To be scheduled if necessary

SIXTH MONTHLY APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 ~F EXPENSES ~~ PAC~IIII,SI~I S'TAN~ ~iFTI~, ~ JONI~:S LLP,AS COUNSEL TO
    THE DEBTOR AND DEBTOR IN POSSESSION,FOR THE PERIOD FROM
            DECEMBER 1, 2018 THROUGH JANUARY 10,2Q20

Name of Applicant:                                        Pachulski Stang Ziehl &Jones LLP
Authorized to Provide Professional Services               Debtor and Debtor in Possession
to:
                                                          Effective nunc pro tunc to July 10, 2018 by order
Date of Retention:
                                                          signed on or about August 8, 2018
Period for which Compensation and                         December 1, 2018 through January 10, 2020
Reimbursement is Sought:
Amount of Compensation Sought as Actual,                  $158,936.00
Reasonable and Necessary:
Amount of Expense Reimbursement Sought                   ,$9,159.07
as Actual, Reasonable and Necessary:

This is a:         x monthly               interim       final application.

                  The total time expended for fee application preparation is approximately 2.0 hours

and the corresponding compensation requested is approximately $800.00.

                                          PRIOR APPLICATIONS FILED

                 ~~e~~~~r~cl ~c~c€~~~~i       i~~c~t~t~~t~~l ~Rc~~~.~c~trtl          .~~~~~•€~~•~€l      ~~~~3~=a~ ~~i
 1{' l~t~                                         l~'cr,          E~~c~i,c~~             f~c~c~          ~~~~ec
                                                                                                              ~e
09/26/18      07/10/18 — 07/31/18             $313,747.25          $18,197.22        $250,997.80          $18,197.22
10/25/18      08/01/18 — 08/31/18             $395,221.25          $12,472.43        $316,177.00          $12,472.43
10/26/18      09/01/18 — 09/30/18             $  80,036.50         $10,263.62        $ 64,029.20          $10,263.62

' The Debtor and the last four digits of its taxpayer identification numbers are (6978): The service address for the
above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.


DOGS DE:222626.1 83990/002
                       Case 18-11625-LSS                    Doc 518           Filed 01/21/20                     Page 2 of 18




    ~~ite ---- ~'e~`[t~tl ('~i~ creel                   ~Le{~uesfi~l             I:e~~ttete{9             ~,     :ipE~~ruset~          ;~~~1~~o~~eef
    Filed'                                                  1'ec~                    I~~~~~ens~>          ~'        E~e~s           -- ~~i~3Ez~~~~
~ 01/17/19 ~ 1~/O1/18-...10/31/18 ~                     $  53,787.50                 $10,946.26                  $ 53,787.50             $10,946.26
  01/17/19 11/01/18 -11/30-18 J                         $ 38,543.00                  $ 1,306.35                  $ 38,543.00             $ 1,306.35


                                                     PSZ&J PROFESSIONALS

                                           ~'r~~ifi~~~ ~~t tht.~lJ~If~ar~~,               ~         t~~»a1~t4~
                                          '~~iI~31~Jt'2 c;~ ~ l~ix:3 k~`t3' ~~icif         I
           -_                                                                                       (?~~Iit ,T        'i`n3'~~
~i:1ITT(' U~ }~I'i1~C~';tf)1):31            ~~f)al~lt~~a ~~t'Lfi~' ~'~~~4'?F"c~~lf        '                                                ~ Ullil
                                                                                                     ~'~r`-~L'      ~ ~'~fl€1~"~3
        l ill~lti'I(Ittbtl              ~'.~~3L'I`1L'?~C'G~s ~L"e~I f3~Q~3~"it~13~~1~                                               ~tt)I'El~€'TI~:1~fOI1

                                   ~,                                                              ~~t~~r~ges~
        -                                                                                      -
Iain A W.Nasatir                        Partner 1999; Member NY Bar                                                      3.60            $3,510.00
                                                                                                    975.00
                                        1983; Member CA Bar 1990
Kenneth H. Brown                        Partner 2001; Member CA Bar                                                      9.40            $9,165.00
                                                                                                    975.00
                                        1981
John D. Fiero                           Partner 2002; Member CA Bar                                                    75.90           $70,207.50
                                                                                                    925.00
                                        1988
John D. Fiero                           Travel Rate                                                 462.50             11.80             $5,457.50
James E. O'Neill                        Partner 2005; Member PA Bar                                  895.00              7.60            $6,802.00
                                        1985; Member DE Bar 2001
Colin R. Robinson                       Of Counse12012; Member NJ &
                                        PA Bars 2001; Member DE Bar                                  795.00            12.10             $9,619.50
                                        2010
John W. Lucas                           Partner 2014; Member NY Bar                                  775.00              8.30            $6,432.50
                                        2004; Member CA Bar 2010
William L. Ramseyer                     Of Counsel 1989: Member CA                                   ~~5.00              5.90            $4,572.50
                                        Bar 1980
Jason H. Rosen                          Of Counsel X010; Member CA                                   635.00            16.10           $11,189.50
                                        Bar 2010; Member NY Bar 2011
Karina K. Yee                           Paralega12000                                                395.00             1.20              $474.00
Elizabeth C. Thomas                     Paralega12016                                                395.00             0.40              $158.00
Patricia E. Cuniff                      Paralega12000                                                395.00            60.50           $23,897.50
Patricia J. Jeffries                    Paralegal 1999                                               395.00             0.40              $158.00
Cheryl A. Knotts                        Paralega12000                                                375.00             2.20              $825.00
Beatrice M. Koveleski                   Case Management Assistant                                    325.00             1.20              $390.00
Charles J. Bouzoukis                    Case Management Assistant                                    325.00             5.30            $1,722.50
Karen S. Neil                           Case Management Assistant                                    325.00            11.30            $3,672.50
L. Sheryle Pitman                       Case Management Assistant                                    325.00             2.10              $682.50

                                                          Grand Tat~i: $158,936.00
                                                          Total Hours:      235.30
                                                          Blended Rate:    $675.46



  DOCS DE222626.1 83990/002                                               2
               Case 18-11625-LSS          Doc 518   Filed 01/21/20      Page 3 of 18




                               COMPENSATION BY CATEGORY

             t~~~~,~ec~ ~~te~€~z'ie~            _    '~f~~~~l Hf~u~'
                                                                  _.:     ',    1'~t~~! ~`ees
             ---
Asset Analysis/ Recovery                                      1.90              $ 1,734.50
Bankruptcy Litigation                                       33.80                $18,329.00
Case Administration                                         64.80                $32,917.00
Claims Administration/ Objections                           16.50                $13,477.50
Compensation of Professional                                 11.10               $ 6,972.50
Compensation of Professionals/ Others                        11.10               $ 6,568.50
Financial Filings                                             5.90               $ 3,450.50
Financing                                                     1.00               $ 741.00
Hearing                                                       3.80               $ 3,118.00
Insurance Coverage                                            4.9Q               $ 4,562.50
Litigation(Non-Bankruptcy)                                   16.70               $15,368.50
Non-Working Travel (billed at /    1 2 rate)                 11.80               $ 5,457.50
Plan &Disclosure Statement                                  38.60                $34,968.00
Retention of Professionals/ Other                             1.20               $ 924.00
Stay Litigation                                              10.30               $ 8,635.50
Tax Issues                                                     1.90              $ 1,711.50




DOGS DE:222626.1 83990/002
               Case 18-11625-LSS             Doc 518         Filed 01/21/20                  Page 4 of 18




                                         EXPENSE SUMMARY
                                                                                               _ __    _    -_~r„+.,~
                                                         ~..~.„r.,~ ~~,..,,~~~.,,:~
                                                         i   l k R F V t~ k k ~J T A ti ~~                     a •r ~ .. a

         F;yF~el~se t_'atc~.ory                                                                                       ~
               __                  !         --
                                                                    ~li
                                                           t~f t~~~e}
                                                                    -_           -                    _i    ~
 Air Fare                            United                                                                 $3,353.60
 Auto Travel Expense                 Road Runner Transportation, Uber                                       $ 179.78
 Conference Call                     AT&T, CourtCall                                                        $ 138.15
 CourtLink   -Online    Research                                                                            $    2•gs
 Delivery/Courier Service                                                                                   $1,070.00
 Federal Express                                                                                            $1,410.89
 Hotel Expense                       Hotel DuPont                                                           $ 360.40
 Lexis/Nexis -Legal Research                                                                                $ 50.32
 Pacer -Court Research                                                                                      $ 468020
 Postage                                                                                                    $ 385.90
 Reproduction Expense                                                                                       $1,245.30
 Reproduction/ Scan Copy                                                                                    $ 395.50
 Transcript                          eScribers                                                              $ 67.20
 Travel Expense                      United WiFi                                                            $ 30.98
 T€~~~~I                                                 _                                                  43,1 ~.t}'7
                                 —~--




2 PSZ&J may use one or more service providers. The service providers identified herein are the primary service
providers for the categories described.


DOCS DE222626.1 83990/002                               4
                Case 18-11625-LSS             Doc 518        Filed 01/21/20       Page 5 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11

TINTRI, INC.,'                                            ) Case No.: 18-11625(KJC)

                                    Debtor.
                                                             Objection I3eadline: February 11, 2019 at 4:00 p.m.
                                                                    Hearing Date: To be scheduled if necessary

 SIXTH MONTHLY APPLICATION FOR COMPENSATION AND REIMBURSEMENT
  QF EXPENSES OF pAC_T~I1iS~ ST~1.NG 7IEHL &JONES LLP,AS COUNSEL TO
     THE DEBTOR AND DEBTOR IN POSSESSION,FOR THE PERIOD FROM
             DECEMBER 1,2018 THROUGH JANUARY 10,2020

                  Pursuant to sections 330 and 331 of Title 11 ofthe United States Code (the

`Bankruptcy Code") and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the `Bankruptcy Rules"), and the "Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals," signed on or about August 8, 2018

("Administrative Order"), Pachulski Stang Ziehl &Jones LLP("PSZ&J" or the "Firm"),

Counsel for the Debtor and Debtor in Possession, hereby submits its Sixth Monthly Application

for Compensation and for Reimbursement of Expenses for the Period from December 1, 2018

through January 10, 2020 (the "Application").

                  By this Application PSZ&J seeks a monthly interim allowance of compensation

in the amount of $158,936.00 and actual and necessary expenses in the amount of $9,159.07 for

a total allowance of $168,095.07 and payment of $127,148.80(80% of the allowed fees) and

reimbursement of $9,159.07(100% of the allowed expenses)for a total payment of $136,307.87



'The Debtor and the last four digits of its taxpayer identification numbers are (6978): The headquarters and service
address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.


 DOCS D~:222626.1 83990/002
               Case 18-11625-LSS            Doc 518       Filed 01/21/20   Page 6 of 18




for the period December 1, 2018 through January 10, 2020(the "Interim Period"). In support of

this Application, PSZ&J respectfully represents as follows:

                                               Back~rounci

                            On July 10, 2018 (the "Petition Date"), the Debtor commenced this case

by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtor has

continued in possession of its property and continued to operate and manage its business as

debtor in possession pursuant to sections 1107(a) and 1108 ofthe Bankruptcy Code. No trustee

or examiner has been appointed in the Debtor's chapter 11 case.

                2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                3.          On or about August 8, 2018, the Court signed the Administrative Order,

authorizing certain professionals ("Professionals") to submit monthly applications for interim

compensation and reimbursement for expenses, pursuant to the procedures specified therein.

The Administrative Order provides, among other things, that a Professional may submit monthly

fee applications. If no objections are made wi~chin tivventy-one (21) days after service of the

monthly fee application the Debtor is authorized to pay the Professional eighty percent(80%)of

the requested fees and one hundred percent(100%)of the requested expenses. Beginning with

the period ending September 30, 2018, at three-month intervals or such other intervals

convenient to the Court, each of the Professionals may file and serve an interim application for

allowance of the amounts sought in its monthly fee applications for that period. All fees and

expenses paid are on an interim basis until final allowance by the Court.



DOCS DE222626.1 83990/002                             2
               Case 18-11625-LSS            Doc 518       Filed 01/21/20   Page 7 of 18




                4.       The retention of PSZ&J, as counsel for the Debtor and Debtor in

Possession, was approved effective as of July 10, 2018 by this Court's OrdeN Pursuant to Section

327(a) ofthe Bankrzsptcy Code, Rule 2014 ofthe Federal Rules ofBankNuptcy Procedure and

Local Rule 2014-1 Authorizing the Employment and Retention ofPachulski Stang Ziehl &Jones

LLP as Counselfor the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date,

signed on August 8, 2018 (the "Retention Order"). The Retention Order authorized PSZ&J to be

compensated on an hourly basis and to be reimbursed for actual and necessary out-of-pocket

expenses.

                      PSZ&J's AP~'LICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 5.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtor.

                 6.          PSZ&J has received no payment and no promises for payment from any

source other than the Debtor for services rendered or to be rendered in any capacity whatsoever

in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in this case. PSZ&J has received

payments from the Debtor during the year prior to the Petition Date in the amount of

$362,063.38, including the Debtor's filing fee for this case, in connection with the preparation of

initial documents and its prepetition representation ofthe Debtor.




DOCS DE:222626.1 83990/002                            3
                Case 18-11625-LSS            Doc 518       Filed 01/21/20   Page 8 of 18




                                               Fee Statements

                 7.          The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J's knowledge, this Application

complies with sections 330 and 331 ofthe Bankruptcy Code and the Bankruptcy Rules.

PSZ&J's time reports are initially handwritten by the attorney or paralegal performing the

described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of"lumping" and, unless time was spent in one time frame on a variety of

different matters for a particular client, separate time entries are set forth in the time reports.

PSZ&J's charges for its professional services are based upon the time, nature, extent and value

of such services and the cost of comparable services other than in a case under the Bankruptcy

Code. PSZ&J has reduced its charges related to any non-working "travel time" to fifty percent

(50%)of P5Z&J's standard hourly rate. To the extent it is feasible, PSZ&J professionals attempt

 to work during travel.

                                       Actual and l~lecessary ~xt~enses

                 8,          A summary of actual and necessary expenses incurred by PSZ&J for the

 Interim Period is attached hereto as part of Exl~i~it A. PSZ&J customarily charges $0.10 per

 page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J's

 photocopying machines automatically record the number of copies made when the person that is

 doing the copying enters the client's account number into a device attached to the photocopier.

 PSZ&J summarizes each client's photocopying charges on a daily basis.



 DOCS DE222626.1 83990/002                             4
               Case 18-11625-LSS             Doc 518     Filed 01/21/20     Page 9 of 18




                 9.      PSZ&J charges $.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J's calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtor for the receipt offaxes in this case.

                 10.         With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW),PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 1 1.        PSZ&J believes the foregoing rates are the market rates that the majority

oflaw firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association's("ABA") guidelines, as set forth in the

ABA's Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                      Summary of Services Rendered

                 12.         The names of the partners and associates ofPSZ&J who have rendered

professional services in this case during the Interim Period, and the paralegals and case

management assistants of PSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.




DOGS DE:222626.1 83990/002
              Case 18-11625-LSS           Doc 518       Filed 01/21/20   Page 10 of 18




                13.     PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Debtor on a regular basis with respect to various matters in connection with the Debtor's

bankruptcy case, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J's efforts have been extensive due to the size and complexity of

the Debtor's bankruptcy case.

                                    Summary of Services by Project

                14.         The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A.

Ex~iibit A identifies the attorneys and paraprofessionals who rendered services relating to each

category, along with the number of hours for each individual and the dotal compensation sought

for each category.

A.      Asset Analysis/ Recovery

                 15.        During the Interim Period, the Firm reviewed and analyzed the Debtor's

cash reports and bank balances, and communicated with the Committee regarding sale proceeds.

                            Fees: $1,734.50;              Hours: 1.90




DOCS DE222626.1 83990/002                           6
              Case 18-11625-LSS            Doc 518        Filed 01/21/20   Page 11 of 18




B.      Bankruptcy Litigation

                16.         This category relates to work regarding litigation and motions filed in the

Debtor's case. During the Interim Period, the Firm, among other things: (i) prepared hearing

binders; (ii) prepared agendas;(iii) reviewed adversary litigation matters with the lenders and the

Committee; and (iv) prepared adversary status reports for the Court.

                            Fees: $18,329.00;               Hours: 33.80

C.      Case Adminisi~°a~cion

                17.         This category relates to work regarding administration of this case.

During the Interim Period, the Firm, among other things: (i) maintained a memorandum of

critical dates; (ii) reviewed daily correspondence and pleadings and forwarded them to

appropriate parties; (iii) maintained document control;(iv) prepared and distributed a daily

memo narrative;(v)conferred with estate professionals regarding case status issues; and (vi)

participated in board calls regarding case status.

                            Fees: $32,917.00;               Hours: 64.80

D.      Claims Administration/ Ob.iections

                 18.        This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things: (i) reviewed and analyzed

a claims bar date motion and entered order;(ii) addressed claim issues;(iii) reviewed and

analyzed administrative claims; and (iv) addressed claim objection issues.

                            Fees: $13,477.50;               Hours: 16.50




DOGS DE222626.1 83990/002                             7
              Case 18-11625-LSS             Doc 518        Filed 01/21/20   Page 12 of 18




E.      Compensation of Professionals

                 19.     This category relates to work regarding compensation of the Firm. During

the Interim Period, the Firm, among other things, prepared its third and fourth monthly fee

applications;, and prepared certifications of counsel with respect to prior monthly fee

applications filed in the case.

                             Fees: $6,972.50;                Hours: 11.10

~.      Conr~~pensa~ioYi o~ ~'~°ofessiot~ais/ ~th~~~

                 20.         This category relates to work regarding compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things: (i) reviewed fee

applications of estate professionals; (ii) assisted Wilson Sonsini and Deloitte with the preparation

and filing oftheir fee applications;(iii) prepared certifications of counsel with respect to

applications of estate professionals;(iv) maintained a professional fee analysis; and(v) addressed

payment issues with estate professionals.

                             Fees: $6,568.50;                Hours: 11.10

G.      Financial Filings

                 21.         During the Interim Period, the Firm, among other things, assisted the

Debtor with the preparation and filing of its monthly operating reports and addressed quarterly

U.S. Trustee fee payment issues.

                             Fees: $3,450.50;                Hours: 5.90




DOCS DE:222626.1 83990/002                             g
              Case 18-11625-LSS             Doc 518     Filed 01/21/20     Page 13 of 18




H.      Financing

                22.      This category relates to issues regarding Debtor in Possession financing

and use of cash collateral. During the Interim Period, the Firm, among other things, addressed

budget and cash collateral issues and revised a cash collateral stipulation..

                         Fees: $741.00;                    Hours: 1.00

I.      Heariii~

                 23.         During the Interim Period, the Firm, among other things, communicated

with Chambers and estate professionals regarding hearing dates, and prepared for and attended

the disclosure statement hearing.

                             Fees: $3,118.00;              Hours: 3.80

J.      Insurance Coverage

                 24.         During the Interim Period, the Firm responded to insurance coverage

inquiries from estate professionals and board members, and reviewed and analyzed the Debtor's

insurance coverage.

                             Fees: $4,562.50;              Hours: 490

K.      Litigation (Non-Bankruptcy)

                 25.         Time billed to this category relates to services performed in connection

with the shareholder class action litigation. During the Interim Period, the Firm, among other

things:(i) addressed mediation issues;(ii) prepared a mediation brief; (iii) prepared for and

attended mediation; and (iv) addressed shareholder litigation issues.

                             Fees: $15,368.50;             Hours: 16.70




ROCS DE:222626.1 83990/002                             9
                Case 18-11625-LSS             Doc 518     Filed 01/21/20      Page 14 of 18




L.       Non-Working Travel

                  26.         During the Interim Period, the Firm incurred time while traveling on case

 matters. Non-working travel is billed at one-half the normal rate.

                              Fees: $5,457.50;               Hours: 11.80

 M.      Ilan and Disclosure Stateiuent

                  27.         Time billed to this category relates to the Debtor's plan of liquidation

("Plan") and supporting disclosure statement("Disclosure Statement"). During the interim

Period, the Firm, among other things: (i) conferred with the Debtor, lenders and Committee

 regarding restructuring strategies; (ii) considered Plan wind-down issues;(iii) prepared a Plan

 and Disclosure Statement;(iv) addressed board resignation matters;(v) prepared for and attended

 a hearing to approve the Disclosure Statement;(vi) prepared for and attended the Plan

 confirmation hearing; and (vii) addressed post-confirmation issues.

                              Fees: $34,968.00;              Hours: 38.60

 N.      Retention of Professionals/ Other

                  28.         This category relates to work regarding the retention of professionals,

 other than the Firm. During the Interim Period, the Firm, among other things, addressed issues

 relating to the retention of Ong.

                              Fees: $924.00;                 Hours: 1.20

 O.      Stay Liti~atioii

                  29.         During the Interim Period, the Firm, among other things:(i) addressed

 insurance stay relief issues;(ii) addressed shareholder litigation mediation matters;(iii) reviewed




 DOCS DE:222626.1 83990/002                             1~
                   Case 18-11625-LSS                   Doc 518          Filed 01/21/20                 Page 15 of 18




 and provided comments to a potential stipulation for mediation of shareholder claims using

 insurance;(iv) conferred with board counsel regarding insurance mediation; and (v) negotiated

 settlement terms with the Committee in connection with shareholder litigation.

                                 Fees: $8,635.50;                          Hours: 10.30

 P.        Tex Issues

                     30.         During the Interim Period, the Firm addressed sales tax audit issues,

  assisted with the preparation of sales iax retu~°r~s, and addressed unpaid sales tax matters.

                                 Fees: $1,711.50;                           Hours: 1.90

                                                       Valuation of Services

                     31.         Attorneys and paraprofessionals ofPSZ&J expended a tota1235.30hours

  in connection with their representation ofthe Debtor during the Interim Period, as follows:

                                        ~~4l~t~10)1 Df ~~IC ~~~~~)~IC~At']r~
                                 ~       ~~ 41T11E?LP f)f ~~E'H?'~ fll ~~i:~~
                                                                                          ~~tt~![lr;        1 Orfll
                                         E~(131~~t)Ii, ~'t')t}F ~lt~E'!'ALi~                                                  ,[ D1H~
~i1[ill' ~~ ~~f"C1~~ti~lUt1~1~
                                                                                            ~L`<~tt~       Ii~~~~T~`
       ~ Il(~t11~~U2t~           ~   ~';S[l~I`I~'[iCE', 1~C:~C U~ t}t)flifllfl;,;     I                      ~.         t'till)E)4~'i1521l1pil ~,
                                                          ~                           I ~illl'~Ll€~II~~     ~,]~~C(~
                                       ~ ,IC:C'TISN t(~1 } i'~1CtICt', ?~I'l'21 ftf   ~ ('il~ltl;.rt'C~
                                                    L~ }( i'~141'                                               _   _
Iain A. W. Nasatir                   Partner 1999; Member NY Bar                                             3.60            $3,510.00
                                                                                          975.00
                                     1983; Member CA Bar 1990
Kenneth H. Brown                     Partner 2001; Member CA Bar                                             9.40            $9,165.00
                                                                                          95.00
                                     1981
John D. Fiero                        Partner 2002; Member CA Bar                                            75.90          $70,207.50
                                                                                          925.00
                                     1988
John D. Fiero                        Travel Rate                                           462.50           11.80            $5,457.50
James E. O'Neill                     Partner 2005; Member PA Bar                           895.00            7.60            $6,802.00
                                     1985; Member DE Bar 2001
Colin R. Robinson                    Of Counse12012; Member NJ &
                                     PA Bars 2001; Member DE Bar                           795.00           12.10            $9,619.50
                                     2010
John W. Lucas                        Partner 2014; Member NY Bar                           ~~5.00            8.30            $6,432.50
                                     2004; Member CA Bar 2010




  DOGS DE:222626.1 83990/002                                         11
                 Case 18-11625-LSS              Doc 518         Filed 01/21/20          Page 16 of 18



                  ___
                                                                             t~t~u~•it
                                   i~€tt~t~~r~ iii' 1'car~ ~t~ ~~~fTt
                                                                             ~i~~~[T~;            I`~,ial '~
~f~tttc ref'4'r~nt~~s~irfn~il ~,   f'u~itiun, t't-ior liele~r~1[~ '                                       ~         'I,~,tal
                                                                               ~~~~e~            I f „~~°s
       t «~ iir~i~~ t~ a 1       I~ ~j~cricncc, ~~ear of Ut~t:iini~~~;     (~[t~~~ikfli[in       (~t~~l~~
                                                                                                          ~ ~ (_~otTt~~t'.~~~~ltiur~
                                                                                             ~
                                 l:iCf:[15C ~tl ~'t`~iC~lct°, .~\Ye.~ Oj
                                                                              ~lclT~4~f~~~
                                             ~~2t~1'f i5ti                          _~
William L. Ramseyer           Of Counsel 1989: Member CA                      ~~5.00               5.90            $4,572.50
                              Bar 1980
Jason H. Rosen                Of Counse12010; Member CA                                          16.10            $11,189.50
                                                                              695.00
                              Bar 2010; Member NY Bar 2011
Karina K. Yee                 Paralegal 2000                                  395.00              1.20               $474.00
Elizabeth C. Thomas           Paralega12016                                   395.00              0.40               $158.00
Patricia E. Cuniff            Paralega12000                                   395.00             60.50            $23,897.50
Patricia J. Jeffries          Paralegal 1999                                  395.00              0.40               $158.00
Cheryl A. Knotts              Paralega12000                                   375.00              2.20               $825.00
Beatrice M. Koveleski         Case Management Assistant                       325.00              1.20               $390.00
Charles J. Bouzoukis          Case Management Assistant                       325.00              5.30             $1,722.50
Karen S. Neil                 Case Management Assistant                       325.00             11.30             $3,672.50
L. Sheryle Pitman             Case Management Assistant                       325.00              2.10               $682.50

                    32.       The nature of work performed by these persons is fully set forth in

  Exhibit A attached hereto. These are PSZ&J's normal hourly rates for work of this character.

  The reasonable value of the services rendered by PSZ&J for the Debtor during the Interim Period

  is $158,936.00.

                    33.       In accordance with the factors enumerated in section 330 ofthe

  Bankruptcy Code, if is respectfully submitted that the amount requested by PSG&J is fair and

  reasonable given (a)the complexity of the case,(b)the time expended,(c)the nature and extent

  ofthe services rendered,(d)the value of such services, and (e)the costs of comparable services

  other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

  requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

  Application complies with such Rule and Order.




  DOGS DE222626.1 83990/002                                  l2
              Case 18-11625-LSS       Doc 518     Filed 01/21/20    Page 17 of 18




                WHEREFORE,PSZ&J respectfully requests that, for the period of December 1,

2018 through January 10, 2020, a monthly interim allowance be made to PSZ&J for

compensation in the amount of $158,936.00 and actual and necessary expenses in the amount of

$9,159.07 for a total allowance of$168,095.07 and payment of$127,148.80(80% ofthe allowed

fees) and reimbursement of$9,159.07(100% of the allowed expenses)for a total payment of

$136,307.87; and for such other and further relief as this Court deems proper.

Dated: January 21,2020               PACHULSKI STANG ZIEHL &JONES LLP


                                     /s/Colin R. Robinson
                                     Henry C. Kevane(CA Bar No. 125757)
                                      John D. Fiero(CA Bar No. 136557)
                                      John W. Lucas(CA Bar No. 271038)
                                      James E. O'Neill(DE Bar No. 4042)
                                      Colin R. Robinson(DE Bar No. 5524)
                                     919 N. Market Street, 17t"Floor
                                     P. O. Box 8705
                                      Wilmington, DE 19899(Courier 19801)

                                      Attorneys for Debtor and Debtor in Possession




DOGS DE222626.1 83990/002                       13
              Case 18-11625-LSS            Doc 518      Filed 01/21/20    Page 18 of 18




                                             DECLARATION

STATE OF DELAWARE

COUNTY OF NEW CASTLE

                Colin R. Robinson, after being duly sworn according to law, deposes and says:

                a)          I am Of-Counsel with the applicant law firm Pachulski Stang Ziehl &

Jones LLP, and have been admitted to appear before this Court.

                b)          I aYn familiar with many of the legal services rendered by Pachulski Stang

Ziehl &Jones LLP as counsel to the Debtor.

                c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belie£ Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on August 8, 2018 and

submit that the Application substantially complies with such Rule and Order.

                                                  /s/Colin R. Robinson
                                                  Colin R. Robinson




DOCS DE222626.1 83990/002
